Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 5, 2003








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed December 5, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01335-CV
____________
 
IN RE NANCY ARBUCKLE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On December 5, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In her petition, relator
seeks to have this Court set aside a discovery order issued December 3, 2003,
in cause number 2003-38961 in the 165th District Court of Harris County.  Relator has not
demonstrated that the trial court abused its discretion.  
We deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed December 5, 2003.
Panel consists of
Justices Anderson and Seymore. (Former Chief Justice Scott Brister not
participating.)